DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
This action is in response to application filed on September 11, 2020. Claims 1-20 are pending for examination.

Double Patenting
Double Patenting over conflicting U.S. patents 10,817,680, 10,354,103, 9,996,714, 9,342,716 is overcome due to Terminal disclaimer filed on 9/10/2021 in response to the Examiner’s initiated interview conducted on 09/09/2021 and the subsequent approval.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as  “a memory that stores sets of information each comprising a respective encoding scheme for a particular type of RFID tag” and “operate the antenna to transmit a broadband signal covering an entire bandwidth of an RFID band; select a target frequency in an RFID band based on a detected RFID tag; operate the antenna for communications with the detected RFID tag using the selected target frequency; receive a response signal from the detected RFID tag; and decode the response signal to obtain tag information for the detected RFID tag using the encoding scheme for the particular type associated with the detected RFID tag”.
Regarding claim 12, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “storing, in memory of the RFID device, a plurality of sets of information each comprising a respective encoding scheme for a particular type of RFID tag” and “operating, by a processor of the RFID device, an antenna of the RFID device to transmit a broadband signal covering an entire bandwidth of an RFID band” in combination with “selecting, by the processor, a target frequency in an RFID band based on the detected RFID tag; operating, by the processor, an antenna of the RFID device for communications with the detected RFID tag using the selected target frequency; receiving a response signal from the detected RFID tag; and decoding the response signal to obtain tag information for the detected RFID tag using the encoding scheme for the particular type associated with the detected RFID tag”.
Regarding claims 2-11 and 13-20, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.


/Nay Tun/Primary Examiner, Art Unit 2687